Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about June 30, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she had committed acts which, if committed by an adult, would constitute the crimes of assault in the third degree and menacing in the third degree, and placed her on probation for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The credible evidence disproved the defense of justification beyond a reasonable doubt. Concur— Saxe, J.P., Marlow, Ellerin, Gonzalez and McGuire, JJ.